Title: To Thomas Jefferson from Caleb Gibbs, 20 June 1801
From: Gibbs, Caleb
To: Jefferson, Thomas


               
                  Sir
                  Boston 20th. June 1801.
               
               I feel persuaded that the President of the United States will not think it too presuming in my addressing him at this time when I inform him it is for the well being of an Individual and the happiness of an Amiable family.  The Inclosed certificates which I have taken the Liberty to present to the President is to shew who I am and in what manner I have passed the prime of my Life, with respect to the latter I will with deference observe, That from the 1st. of January 1795. at the first stage of our Naval opperations at the solicitations of General Washington then President of the United States and General Knox then Secretary of War I accepted of the appointment I now hold as Clerk of the Navy Yard at Boston at a salary of seven hundred and fifty dollars pr. annum, far inadequate for the support of an amiable wife and five children, and had it not been for a small part of my hard earned, earnings during eight long years military service during our Glorious Revolutionary War I should have err this been in a situation not the most agreable.
               The inducement for my acceptance of this appointment was that President Washington and General Knox gave me the greatest assurances of soon having a place more satisfactory and observed to me in a Letter, to accept of this for the present as something better would soon turn up. (At this period I was doing business advantageously in the Merchantile Line with as good prospects as any of my old brother Officers who had returned to citizenship to enjoy the sweets of domestic Life, peace and Independence)
               In this State have I continued to the present time looking forward with anxious expectation for the better day to come, but in vain and impatience have I waited to welcome its arrival.  It being generally supposed by the well thinking part of this Metropolis that a new Marshall for this district will shortly be appointed, in which case may I be permitted without offence to apply to the President of the United States for this appointment. It is my great misfortune in having the honor of being acquainted with you Sir. but when I inform you that I have the honor of the personal and intimate acquaintance of Governor Adams, The Vice President of the United States, General Dearborn, Judge Lincoln, Chancelor Livingston, Governor Munroe, The Honble. John Langdon Esqr. and many other distinguished, and respectable Characters I hope it will have some weight with you both as to my character as a Citizen and as a Soldier.
               If it should be my good fortune to be placed in the Office of Marshall for this district, I will venture to say that all and every exertion of mine shall be used for the good of the Republican Government, and honor, and respectability to myself and family.
               With the greatest respect and Consideration I have the honor to be Sir Your most Obedient humble Servant
               
                  
                     Caleb Gibbs
                  
               
            